Citation Nr: 0943579	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) prior 
to October 25, 2007, and 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

It is noted that in a March 2004 rating decision the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective December 12, 2000 (date of 
receipt of original service connection claim).  Upon receipt 
of additional medical evidence in May 2004, the RO 
subsequently issued another rating decision in July 2004, 
which confirmed and continued the initially assigned 30 
percent rating.  In its August 2007 remand, the Board 
erroneously reported that the rating decision of June 2004 
granted a 50 percent increase and now apologizes for any 
confusion this misstatement caused to the Veteran and the 
regional office.  The Veteran timely appealed the RO's 
assignment of an initial 30 percent rating for the service-
connected PTSD to the Board, and this appeal ensued.  

The Board remanded the matter in August 2007 in order to 
obtain additional medical records and to provide the Veteran 
with a VA examination.  In a September 2008 rating decision, 
the RO increased the evaluation of the Veteran's service-
connected PTSD from 30 percent disabling to 50 percent 
disabling, effective October 25, 2007.  Because the increase 
in the evaluation of the Veteran's PTSD disability does not 
represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status. See AB v. Brown, 
6 Vet. App. 35 (1993).

The entitlement to a grant of TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire rating period, the service-connected PTSD is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood and the 
inability to establish and maintain effective relationships.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the 
entire rating period from December 12, 2000, the schedular 
criteria for an initial 70 percent rating, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The initial claim decided herein arose from the Veteran 's 
disagreement with the RO's assignment of an initial 30 
percent rating assigned after the grant of service connection 
for PTSD.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection 
has been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice from absent VCAA 
notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003.

The United States Court of Appeals for Veteran s Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In this case, the claim was 
substantiated after the enactment of the VCAA, and the 
Veteran has not alleged any prejudice by any notice error.

The Board notes that the United States Court of Appeals for 
Veteran s Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits for the disorder at issue, as 
opposed to an increased rating claim, Vazquez-Flores is 
inapplicable.  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, multiple VA examinations 
of the Veteran were conducted during the period on appeal.  
In addition, the Veteran's service treatment records, VA 
treatment records, private treatment records, and examination 
reports are contained in the claims file, as well as written 
submissions of the Veteran.  The Board concludes that all 
available evidence has been obtained, and that there is 
sufficient evidence on file on which to make a decision on 
the issue decided on appeal.  

The Veteran  has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).   
Accordingly, the Board will adjudicate the initial evaluation 
claim on appeal.

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, in the analysis below, the 
Board has found that the evidence of record warrants an 
initial 70 percent rating for PTSD from the date of award of 
service connection, December 12, 2000. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 

Pursuant to Diagnostic Code 9411, PTSD is to be assigned a 30 
percent evaluation where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships. 

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130. 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  "Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  

Here, as further outlined below, multiple VA examiners who 
have examined the Veteran throughout the duration of this 
appeal, have consistently assigned GAF scores of 45-55 to his 
PTSD symptomatology.  See VA Examination Reports, May 2004, 
August 2008, and June 2009.  Notably, at no time during the 
period on appeal does the evidence reflect a GAF score 
greater than 55.  GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 51 to 60 are indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

In the present case, the Veteran contends that the symptoms 
associated with his PTSD are of such severity so as to 
warrant a higher disability rating than the 30 percent 
initial rating assigned, effective prior to October 27, 2007, 
and the 50 percent rating assigned thereafter.  Again, the RO 
granted service connection for PTSD in a March 2004 rating 
decision and assigned an initial 30 percent rating, effective 
from December 12, 2000 (date of claim).  Thereafter, the RO 
confirmed and continued the initial 30 percent evaluation in 
a subsequent July 2004 rating decision.  The Veteran timely 
appealed this determination.  The Board remanded the matter 
in August 2007 in order to obtain additional medical records 
and to provide the Veteran with a VA examination.  As noted 
in the introduction portion of this decision, the RO 
subsequently increased the Veteran's evaluation of PTSD to 50 
percent disabling, effective October 27, 2007.  See AB v. 
Brown, supra.  The Board, nevertheless, must determine 
whether the Veteran is entitled to an initial rating in 
excess of 30 percent, prior to October 27, 2007, and 50 
percent thereafter.  

After a review of the evidence, the Board finds that, for the 
entire period on appeal, the service-connected PTSD is shown 
to be productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood and the inability to 
establish and maintain effective relationships, as 
contemplated by a 70 percent disability rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Clinical records from the Miami Vet Center dated May 1999 to 
June 2001 show that the Veteran participated in extensive 
group and individual therapy for treatment of his diagnosed 
PTSD.  Those records comprehensively reflect that the Veteran 
experienced rage reactions, out of control anger, nightmares, 
avoidance, and feelings of anxiety, depression, loneliness, 
and difficulties maintaining family relationships.  

In January 2001, the Veteran's treating psychologist at the 
Miami Vet Center, Dr. Ashcraft, sent a letter in support of 
the Veteran's claim.  She explained that the Veteran's PTSD 
symptomatology was chronic and consisted of recurrent, 
intrusive recollections of traumatic events; nightmares and 
night terrors; intense feelings of fear, rage, helplessness, 
sadness and guilt; and chronically high hypervigilence.  She 
also stated that the Veteran carried weapons (knives and 
guns) in an effort to protect himself from the recurrent 
perception that he was in severe danger.  During the course 
of his treatment with Dr. Ashcraft, the Veteran described 
feeling detached and alienated from his community and family; 
he also manifested a sense of a foreshortened future.  In 
addition, he reported severe sleep disturbance, rage 
reactions, significant hypervigilence, and difficulties 
concentrating.  With respect to his employment, the Veteran 
stated that he was afraid of his anger reactivity and 
therefore, he tended to isolate himself at work in order to 
avoid being triggered.  

Dr. Ashcraft noted that concomitant problems included 
depression, suicidal ideation, feelings of guilt, 
hopelessness about the future, loneliness, memory problems, 
difficult making decisions, interpersonal sensitivity, social 
anxiety, and anxiety related somatic symptoms.  Overall, Dr. 
Ashcraft concluded that the Veteran's PTSD interfered with 
his ability to cope with stressful situations, engage in 
meaningful activity, and have meaningful, trusting 
relationships.  Moreover, she noted that his PTSD symptoms 
detracted significantly from his work functioning.  

In September 2001, the Veteran was examined by Dr. Sueiro, a 
VA psychiatrist.  He opined that the Veteran's PTSD symptoms, 
which included insomnia, nightmares, flashbacks, and anxiety, 
significantly interfered with his capability to function at 
social, family, and occupational levels.  It was noted that 
the Veteran was taking three anti-depressant/anti-anxiety 
medications at that time.  Dr. Sueiro provided a diagnosis of 
chronic PTSD and assigned a GAF score of 50.  

VA treatment records from August 2001 to August 2004 reflect 
continued outpatient treatment for PTSD, with GAF scores 
ranging from 45 to 55.  Overall, those records demonstrate 
subjective complaints of insomnia, nightmares, night sweats, 
social isolation, numbing, impaired concentration, and 
increased startle response.  At no time do these records 
reflect that the he had delusions, hallucinations, or 
suicidal ideation.  His insight ranged from fair to good.  He 
was alert, coherent, and cooperative.  

In May 2004, the Veteran underwent a VA examination for 
evaluation of his PTSD.  The Veteran endorsed insomnia, 
nightmares, night sweats, avoidant behaviors, and exaggerated 
startle response.  Objectively, the Veteran was alert and 
oriented; his affect was blunted and his mood was anxious.  
Speech was clear and coherent, and there was no suicidal or 
homicidal ideation.  Delusions and hallucinations were not 
present.  Insight was fair, and judgment was fair to good.  
The VA examiner stated that the Veteran presented with 
symptoms including disturbed sleep, irritability, 
hypervigilance, hyperarousal, and avoidance of reminders of 
war.  These symptoms, he concluded, interfered with his sense 
of well being, his sleep, and his relatedness to others.  For 
all of these reasons, a GAF of approximately 50 to 55 was 
assigned.  The examiner further noted that the PTSD symptoms 
moderately interfered with his ability to function in the 
work place. 

VA treatment records from October 2004 to October 2007 
reflect continued treatment for PTSD, with GAF scores ranging 
from 45 to 55.  For example, a March 2005 VA treatment 
records reflects subjective complaints of anxiety and 
hypervigilance.  Objectively, the Veteran was alert and 
oriented; however, he displayed vegetative signs of 
depression, anhedonia, decreased energy, and difficulties 
with impulse control.  Judgment and insight were fair, and 
there were no indications of suicidal or homicidal ideations.  
A June 2005 treatment record shows a GAF score of 45; the 
Veteran's mood was described as very restless, anxious, and 
depressed.  He reported difficulties with impulse control, 
and exaggerated startle response.  He did not report 
suicidal/homicidal ideation, delusions, or hallucinations.  
Insight and judgment were fair.  An October 2007 VA treatment 
record shows improved mood, decreased energy, severe 
irritability, and hypervigilance.  There were no delusions, 
hallucinations, or homicidal/suicidal ideations.  

In a letter dated in September 2007, Dr. Perez-Dusek, a 
readjustment counselor at the Miami Vet Center, stated the 
Veteran was making progress recognizing his PTSD symptoms.  
However, he continued to withdraw from others and experienced 
difficulties interacting with family members and expressing 
feelings of affection.  He noted that his sleep problems 
persisted despite medication.  Dr. Dusek also described the 
Veteran as having "maladaptive" coping strategies.  The 
Veteran apparently reported that he only had two friends, and 
that his daily activities consisted of working, staying at 
home, and going to group sessions at the Vet Center.  
Although the Veteran expressed genuine interest in increasing 
his social involvement, Dr. Perez-Dusek opined that his lack 
of trust hindered such interest.  Reacting with anger, 
avoidance, and isolated seemed to be less anxiety producing, 
and therefore, the preferred coping mechanism.  

In a letter received in October 2007, Dr. Giron, a VA staff 
psychiatrist confirmed the Veteran's PTSD diagnosis, and 
stated that he was an active participant in individual and 
group therapy and that he continued to suffer from residual 
symptoms, which included the following: recurrent nightmares, 
intrusive thoughts related to war, increased irritability, 
anger management problems, avoidance, isolation, emotional 
detachment, impaired concentration, anhedonia, and low 
tolerance for stressors.  Dr. Giron opined that such 
symptomatology significantly interfered with his ability to 
function in a social and occupational role.   

In August 2008, the Veteran underwent a VA examination for 
evaluation of his PTSD.  At that time, the Veteran reported 
avoidant and isolative behavior due to problems at work and a 
general inability to be around others; he also denied having 
activities or leisure pursuits, and reported that he 
preferred to stay at home to avoid altercations.  The Veteran 
further stated that he had to stop working in 2008 due to 
poor concentration and his inability to be around others.  

Objectively, the Veteran displayed poor eye contact; he was 
fidgety and constantly moving; his speech was disorganized; 
his mood was irritable; his thought process was rambling and 
circumstantial; and he demonstrated paranoid ideation.  
Otherwise, there were no delusions or hallucinations; he was 
oriented to person, place and time; and he understood the 
outcome of behavior (judgment).  The Veteran was noted to 
have sleep impairment and socially avoidant behavior due to 
aggressive reaction towards others.  Homicidal thoughts were 
present, but without intention or plan.  Both remote and 
immediate memory were moderately impaired; recent memory was 
normal.  Notably, while the examiner found that there were 
deficiencies in judgment, thinking, and in family/work 
relations, he concluded that there was no total impairment in 
occupational and social functioning.  A GAF score of 55 was 
assigned.  

In November 2008, P. Murphy (LCSW) of the Miami Vet Center 
submitted a letter stating the Veteran currently experienced 
the following symptoms as related to his PTSD: restricted 
range of affect, feelings of detachments and estrangement, 
intrusive combat related thoughts (several times per day) and 
nightmares (nightly), physiological reactivity and 
exaggerated startle response, and avoidance.  He further 
stated that such symptoms were significantly impairing 
functioning in all major life areas, including social, 
occupational, and relational abilities.  He described the 
Veteran as "significantly" impaired in familial 
relationships, and noted an intensifying of symptoms since he 
was no longer employed.  Isolation and recurrent 
reexperiencing of Vietnam traumas had also increased, 
resulting in increased medication prescribed for PTSD. 

In June 2009, the Veteran underwent another VA examination 
for evaluation of his PTSD.  Subjectively, the Veteran 
endorsed daily panic attacks, increasing nightmares, and 
decreased concentration.  He reported that he had episodes of 
violence and endorsed suicidal thoughts.  He stated that he 
retired early due to work-related altercations and lack of 
concentration.  

Objectively, the Veteran appeared tense and easily confused.  
He was oriented to person, place, and time; his thought 
process was unremarkable.  He had no delusions, 
hallucinations, or impaired judgment.  His behavior was 
appropriate.  While there were no homicidal thoughts present, 
the Veteran did report suicidal thoughts 1 month prior, but 
none recently.  His impulse control was fair; he was able to 
maintain minimum personal hygiene; and there were no problems 
with activities of daily living.  Immediate memory was noted 
as mildly impaired.  The VA examiner stated that his 
prognosis was guarded and a GAF score of 45 was assigned.  

Based on the above, the Board finds that the evidence is in 
relative equipoise on the question of whether the Veteran's 
PTSD symptomatology meets the criteria for a higher initial 
rating of 70 percent rating for the entire period of initial 
rating appeal from December 12, 2000.  Overall, the May 2004, 
August 2008, and June 2009 VA examinations pertinently 
reflect that the Veteran's service-connected PTSD resembled 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  Letters from the Veteran's treating mental health 
providers at the Miami Vet Center reflect the same view. See 
Letter from Dr. Perez-Dusek, dated September 2007; see also 
Letter from P. Murphy (LSCW), dated November 2008.  

While the Veteran did not demonstrate several of the symptoms 
listed for a 70 percent evaluation, such as obscure or 
irrelevant speech, spatial disorientation, and neglect of 
personal appearance and hygiene, these are simply guidelines 
for determining whether the Veteran meets the dominant 
criteria.  In this decision, the Board considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or 
symptoms "like or similar to" the Veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan, 16 Vet. App. 436.  

Many of the characteristic symptoms cited in the 70 percent 
criteria are reported in the above-cited VA examination and 
treatment reports, such as an inability to maintain effective 
relationships, impaired impulse control, difficulty in 
adapting to stressful circumstances, social impairment with 
family relations, judgment, thinking, and mood.  For example, 
the above-cited VA treatment reports, including those from 
the Miami Vet Center, uniformly document the Veteran's 
problems with social isolation that affected his job as an 
airline baggage loader/handler, as well as his problems with 
irritability and a short-temper.  When evaluated by a 
psychologist from the Miami Vet Center in January 2001, the 
Veteran indicated that he carried weapons (knives and guns) 
with him in an effort to protect himself from the recurrent 
perception that he was in severe danger.  This same examiner 
also disclosed that the Veteran had suicidal ideation without 
intent, as well as feelings of isolation, depression, and a 
general sense of a foreshortened future. 

The record also pertinently reflects illogical speech, panic 
attacks, and impaired impulse control.  In this regard, the 
August 2008 VA examiner found that the Veteran's speech was 
disorganized and rambling, as was his thought process.  
Multiple VA treatment records, including those from the Miami 
Vet Center reflect impaired impulse control, unprovoked 
irritability, exaggerated startle response, and rage 
reactions.  The most recent VA examination, in June 2009, 
even demonstrated that the Veteran was currently suffering 
from panic attacks. 

Additionally, the Board notes that that the Veteran's mental 
health care providers have, on occasion, assigned the Veteran 
a GAF score of 45, which, as noted above, is indicative of 
him having some major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  However, the Board also notes that numerous VA 
treatment records reflect the assignment of a GAF score of 
55, which is indicative of moderate symptoms or moderate 
difficulty in social and occupational functioning (italics 
added for emphasis).  Upon review of the competent evidence, 
the Board finds that the GAF score of 55 is more consistent 
with the medical evidence of record that addresses the 
Veteran's actual symptoms and level of functioning.  This is 
especially true in light of the fact that despite the 
severity of his PSTD symptoms, he was employed as an aircraft 
baggage loader/handler until 2008, at which point the record 
reflects that he decided to retire.  Accordingly, such 
characterization more closely approximates the schedular 
criteria associated with an initial 70 percent evaluation for 
the Veteran's PTSD.  

Overall, the Board finds that the degree of social and 
occupational impairment is more consistent with the criteria 
for a 70 percent evaluation.  Accordingly, resolving 
reasonable doubt in the Veterans favor, the Board finds that 
the criteria for a higher evaluation of 70 percent have been 
met for the entire period on appeal.  

The evidence of record does not warrant a higher 100 percent 
rating for any time during the initial rating period.  While 
Dr. Ashcraft, Dr. Giron, and Dr. Sueiro all found that the 
Veteran's PTSD "significantly" interfered with occupational 
and social functioning and warranted a GAF score of 50, these 
findings are inconsistent with those noted in the analysis 
above, and are outweighed by the specific psychiatric 
symptoms that the Veteran's PTSD actually manifested during 
the initial rating period.  In this regard, none of the 
medical evidence of record reflects total occupational or 
social impairment.  In fact, the August 2008 VA examiner 
expressly found that the Veteran was not totally impaired in 
this regard.  

Moreover, there is no evidence that the Veteran's PTSD is 
primarily characterized by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, his own 
occupation, or his own name, as required for a 100 percent 
disability rating.  

Indeed, while VA treatment records and Miami Vet Center 
records noted that was, at times, in danger of hurting 
himself and/or others (with no intent to plan), and 
demonstrated unprovoked irritability to the point where he 
would have to stay away from other people in order to 
maintain impaired impulse control, there was no evidence that 
he was in persistent danger of hurting himself or others.  In 
addition, there is no evidence of record showing that the 
Veteran's PTSD was characterized by gross impairment.  In 
this regard, mental status evaluations of the Veteran 
conducted throughout the duration of the appeal show that he 
was coherent, alert, and oriented.  Indeed, through out his 
appeal, the Veteran has been able to provide relevant, clear, 
and comprehensive statements concerning his PTSD 
symptomatology.  For these reasons, the Board finds that the 
criteria for a 100 percent schedular initial disability 
rating have not been met or more nearly approximated for any 
period of initial rating on appeal.  In summary, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence supports a 70 percent disability rating, but no 
greater, for the Veteran's PTSD for the entire rating period 
commencing on December 12, 2000, under Diagnostic Code 9411.  
38 C.F.R. § 4.130.


ORDER

An initial rating of 70 percent for PTSD, for the entire 
initial rating period from December 12, 200, is granted 
subject to the legal authority governing the payment of VA 
compensation benefits.


REMAND

In the present case, during the course of the initial rating 
claim on appeal, the Veteran asserted that he was 
unemployable due to the service-connected PTSD.  The RO has 
not yet adjudicated the issue of entitlement to TDIU.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once there is 
evidence of a medical disability and a claim for the highest 
rating possible, and additional evidence of unemployability, 
VA must consider TDIU); see also VAOPGCPRPEC 12-2001.  Remand 
is thus warranted.  See VAOPGCPREC 6-96 (because the Board 
would have jurisdiction over the question of entitlement to 
an extraschedular rating or a TDIU rating for a particular 
disability or disabilities raised in connection with a claim 
for an increased rating for such disability or disabilities, 
the proper method of returning the case to the RO for any 
required further action would be by remand rather than 
referral).

Accordingly, the issue of TDIU (also referred to as 
individual unemployability or IU) is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC., for 
the following action:


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue the Veteran 
notice in accordance with 38 C.F.R. § 
3.159 with regard to the inferred claim 
for TDIU (IU).  Said notice should include 
provision to the Veteran of the 
appropriate TDIU (IU) claim form and 
requirements to establish inability to 
obtain or maintain substantially gainful 
employment due to service-connected 
disabilities.

2.  After completion of the above and any 
additional development deemed necessary, 
adjudicate the issue of TDIU (IU).  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case, and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


